COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                      §
    MARY ELISA CANEZ,                                                   No. 08-16-00202-CR
                                                      §
                           Appellant,                                        Appeal from
                                                      §
    v.                                                                  264th District Court
                                                      §
    THE STATE OF TEXAS,                                                of Bell County, Texas
                                                      §
                           Appellee.                                        (TC # 69640)
                                                      §


                                     MEMORANDUM OPINION

         Mary Elisa Canez appeals from a judgment adjudicating her guilty of failing to register as

a sex offender.1 Appellant entered a plea of true to the State’s motion to adjudicate guilt, and the

trial court found the allegations true, granted the State’s motion, and adjudicated Appellant guilty

of failure to comply with registration requirements.              The trial court assessed Appellant’s

punishment at imprisonment for a term of eight years. In its certification of the right to appeal,

the trial court certified that Appellant had waived her right to appeal.                 See TEX.R.APP.P.

25.2(a)(2). The record supports the trial court’s certification that Appellant waived her right to

appeal. Accordingly, we dismiss the appeal. See TEX.R.APP.P. 25.2(d).




1
  Several documents in the clerk’s record show Appellant’s name as Mary Elisa Wise, but the charging instrument
and the judgment adjudicating guilt reflect that Appellant’s name is Mary Elisa Canez.
January 4, 2017
                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating

(Do Not Publish)




                                            -2-